DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 21, 2022 has been entered. Claims 1-8, 10-12, and 15-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 24, 2022.  
Response to Arguments
Applicant’s arguments, filed September 21, 2022, with respect to the rejection(s) of claim(s) 1 and 17 under 25 USC 103 and claim 10 under 35 USC 102 have been fully considered and are persuasive. Particularly, Bahnen fails to teach all the elements of previously presented claim 10 because the bearing is not located between the rotor and the shaft, but rather externally to the rotor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snider et al. (US 5291089 A, hereinafter “Snider”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US 5291089 A, hereinafter “Snider”) in view of Goldowsky (US 5713670 A). 
Regarding claim 1, Snider teaches a machine (“An electric motor includes a rotor body having a longitudinal central axis”, [abstract]),  
comprising a liquid lubrication system and a shaft (Fig. 1, 27 and 29) (“The improved wicking element has an opening which positively contacts the rotor shaft at least one point, and is spaced from the shaft throughout substantially the remainder of the periphery to provide a wick which will improve oil flow to the rotor to improve lubrication of the shaft”, [abstract]), the shaft being rotatable about a rotation axis (“a rotor shaft rotatably journaled in the bearing”, [abstract]), 
the shaft including a first part (Fig. 1, 27) defining an axial channel therein (“As generally indicated a 27, an oil return/rotor shaft securement member is contained in rotor core 23”, col. 3, 6-7), a second part (Fig. 1, 29) engaged coaxially with the first part, and a journal bearing (Fig. 1, 37) (“The other end 36 of the shaft is adapted to be received in a bearing 37 for journaling the rotor for rotation about the longitudinal axis of the shaft”, col. 3, 12-15) inside the axial channel of the first part around the second part, 
a helical feature (Fig. 1, 53) disposed between the first part and the second part and configured to define a helical pump between the first part and the second part, the helical pump hydraulically connected to the liquid lubrication system (“Oil grooves 53 on the shaft pick up oil from wick washer 47 and feed it along the shaft to lubricate bearing 37 when the shaft is rotated. Oil fills the undercut portion 55 of the shaft and is forced over the remainder of the length of the shaft as additional oil is forced into the undercut area by the oil groove. As oil is forced out of the inner end of bearing 37, it is flung outwardly by the centrifugal force of the rotating rotor shaft. This oil is returned to reservoir 57 by an oil return, such as is described in U.S. Pat. Nos. 4,499,661 and 4,209,722, both to Peachee, Jr, which are assigned to the same assignee as this invention, and which are incorporated herein by reference”, col. 3, 39-52), 
the journal bearing (Fig. 1, 37) disposed adjacent to the helical feature (Fig. 1, 53), wherein the machine further comprises a block (Fig. 1, 59) supporting the first and the second parts of the shaft (via washer 47), and wherein the second part of the shaft is coupled to the block so as to be movable relative to the block and to the first part of the shaft along the rotation axis (“The other end 36 of the shaft is adapted to be received in a bearing 37 for journaling the rotor for rotation about the longitudinal axis of the shaft. Since motor 1 has only a single bearing, it is oftentimes referred to as a unit bearing motor”, col. 3, 12-16) (27 is the only rotating part of the machine).

    PNG
    media_image1.png
    495
    499
    media_image1.png
    Greyscale

Snider does not teach the first part being rotatable relative to the second part about the rotation axis. 
Goldowsky teaches an electrical machine wherein the first part (Fig. 5, 18) is rotatable relative to the second part (Fig. 5, 28b) about the rotation axis (“Rotation of the shaft 18 causes eccentric movement of the journal 18a in the journal bearing 16a for developing a hydrodynamic film in a conventional manner”, col. 5, 61-64). 

    PNG
    media_image2.png
    391
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Snider so that the first shaft part was rotatable relative to the second shaft part as taught by Goldowsky. 
This would have the advantage of creating eccentric pressure on the journal bearing to better develop a layer of lubricating film around the shaft (“Eccentric rotation of the journal in the bearing develops a hydrodynamic pressure in the oil film which supports the loads carried by the shaft and allows low friction rotation thereof”, col. 1, 17-20). 
Regarding claim 2, Snider in view of Goldowsky teaches the machine of claim 1. Snider further teaches wherein the second part of the shaft (Fig. 1, 29) is structured to float relative to the first part of the shaft (Fig. 1, 27) when the first part of the shaft rotates about the rotation axis (notice in Fig. 1, how 29 is only attached to 27 on one end via S).
Regarding claim 3, Snider in view of Goldowsky teaches the machine of claim 2. Snider further teaches wherein the axial channel has an opening in an end of the first part (Fig. 1, 27 has opening on left side so lubricant can return to reservoir 57), the second part is received in the axial channel via the opening (Fig. 1, 29 is located inside opening of 27), and when the machine operates, the machine drives the first part and the second part relative to one another about the rotation axis, and the helical feature is shaped to generate a pumping action directed toward the journal bearing when the first part rotates relative to the second part about the rotation axis (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50). 
Regarding claim 4, Snider in view of Goldowsky teaches the machine of claim 2. Snider further teaches wherein the helical feature has a fin direction that is opposite to the first direction (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50) (note that for the lubricant to move to the right and the grooves to be aimed left the machine must rotate in the opposite direction). 
Snider does not teach in operation the machine rotates the first part relative to the second part about the rotation axis in a first direction. 
Goldowsky teaches an electrical machine wherein the first part (Fig. 5, 18) is rotatable relative to the second part (Fig. 5, 28b) about the rotation axis (“Rotation of the shaft 18 causes eccentric movement of the journal 18a in the journal bearing 16a for developing a hydrodynamic film in a conventional manner”, col. 5, 61-64).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Snider so that the first shaft part was rotatable relative to the second shaft part as taught by Goldowsky. 
This would have the advantage of creating eccentric pressure on the journal bearing to better develop a layer of lubricating film around the shaft (“Eccentric rotation of the journal in the bearing develops a hydrodynamic pressure in the oil film which supports the loads carried by the shaft and allows low friction rotation thereof”, col. 1, 17-20).
Regarding claim 5, Snider in view of Goldowsky teaches the machine of claim 4. Snider further teaches wherein the second part defines a liquid channel therethrough (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50), the liquid channel hydraulically connecting the liquid lubrication system to the axial channel at a point inside the axial channel on the side of the journal bearing facing away from the helical feature (the two channels connect at right end of journal bearing 37).
Regarding claim 17, Snider teaches a method of operating a machine (“An electric motor includes a rotor body having a longitudinal central axis”, [abstract]) having a liquid system circulating a liquid when the machine is in use (“The improved wicking element has an opening which positively contacts the rotor shaft at least one point, and is spaced from the shaft throughout substantially the remainder of the periphery to provide a wick which will improve oil flow to the rotor to improve lubrication of the shaft”, [abstract]), comprising: 
the first (Fig. 1, 27) and the second parts (Fig. 1, 29) of the shaft supported by a block (Fig. 1, 59), the second part of the shaft coupled to the block so as to be movable relative to the block and to the first part of the shaft (“The other end 36 of the shaft is adapted to be received in a bearing 37 for journaling the rotor for rotation about the longitudinal axis of the shaft. Since motor 1 has only a single bearing, it is oftentimes referred to as a unit bearing motor”, col. 3, 12-16) (27 is the only rotating part of the machine); 
circulating at least some of the liquid through the first part and the second part of the shaft; passing a flow of the liquid from inside the second part of the shaft into a bearing between the first part and the second part of the shaft (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50); and 
generating a pumping action with a helical feature disposed between the first part and the second part of the shaft to oppose the flow into the bearing (“The oil is pumped by a spinal groove along the rotor shaft to lubricate the bearing”, col. 1, 56-57). 
Snider does not teach rotating a first part of a shaft of the machine about a rotation axis relative to a second part of the shaft. 
Goldowsky teaches an electrical machine wherein the first part (Fig. 5, 18) is rotatable relative to the second part (Fig. 5, 28b) about the rotation axis (“Rotation of the shaft 18 causes eccentric movement of the journal 18a in the journal bearing 16a for developing a hydrodynamic film in a conventional manner”, col. 5, 61-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Snider so that the first shaft part was rotatable relative to the second shaft part as taught by Goldowsky. 
This would have the advantage of creating eccentric pressure on the journal bearing to better develop a layer of lubricating film around the shaft (“Eccentric rotation of the journal in the bearing develops a hydrodynamic pressure in the oil film which supports the loads carried by the shaft and allows low friction rotation thereof”, col. 1, 17-20).
Regarding claim 18, Snider in view of Goldowsky teaches the method of claim 17. Snider further teaches wherein the generating the pumping action allows at least some of the flow into the bearing to pass through the bearing (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50). 
Regarding claim 19, Snider in view of Goldowsky teaches the method of claim 17. Snider further teaches comprising generating a pressure differential across the bearing using the pumping action (“The oil is pumped by a spinal groove along the rotor shaft to lubricate the bearing”, col. 1, 56-57) and a pressure of the liquid inside the first part of the shaft, to allow at least some of the flow into the bearing to pass through the bearing (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50). 
Regarding claim 20, Snider in view of Goldowsky teaches the method of claim 19. Snider further teaches wherein the generating the pressure differential includes pressurizing the liquid inside the first part of the shaft with a flow of the liquid from the liquid system (Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50) (i.e. the centrifugal force creating the return channel is created from the pressure of the pumping action in the bearing lubrication channel). 
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Goldowsky and Xu (CN 106762668 A).
Regarding claim 6, Snider in view of Goldowsky teaches the machine of claim 5. 
Snider does not teach wherein the second part includes a filter screen disposed in the liquid channel such that lubricant from the liquid lubrication system passes through the filter screen before reaching the axial channel.
Xu teaches a lubrication system where the lubricant passes through a filter screen (12) before reaching the axial channel (2) (“A filter (12) is fixed on the bottom surface of the push tanker (10)” (Xu, paragraph 6 under “The invention adopts the following technical scheme”, figure 3 below).

    PNG
    media_image3.png
    866
    773
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Snider in view of Goldowsky by including a filter screen at the point where the lubricant is pumped into the axial channel. 
This configuration would help to filter out impurities in the lubricant and extend the operating life of the machine (“The filter 12 on the oil tanker filters out the impurities in the lubricating oil during the circulation and prolongs its life”, Xu, pg. 4, lines 24-25).
	Regarding claim 7, Snider in view of Goldowsky and Xu teaches the machine of claim 6. Snider further teaches wherein the second part (Fig. 1, 29) includes an appendix (Fig. 1, 29) received in the axial channel of the first part (Fig. 1, 27), and a base (Fig. 1,59) disposed outside of the first part, the journal bearing (Fig. 1, 37) is received over the appendix, and the appendix includes a cylindrical outer surface disposed between the journal bearing and the base (Fig. 1, part where 53 is located).
Snider does not teach and the helical feature is defined by an inner surface of the first part and is positioned over the cylindrical outer surface.
Goldowsky further teaches the helical feature (Fig. 5, 26a) being defined by the inner surface of the first part (Fig. 5, 18) (“In accordance with one feature of the present invention, an integral screw pump 26 is disposed radially inside the housing bore 16 and is defined in part by a portion of the rotary shaft 18”, col. 3, lines 19-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the pump of Snider in view of Goldowsky and Xu by having the helical feature defined by the inner surface of the first part as taught by Goldowsky. 
This would have the benefit of allowing the helical feature and first part to cooperate to enhance the pumping effect of the helical feature.
Regarding claim 8, Snider in view of Goldowsky and Xu teaches the machine of claim 7. Snider further teaches wherein the axial channel (Fig. 1, space between 27 and 37) includes a generally cylindrical outer portion that receives the appendix therein, and a generally cylindrical inner portion extending into the first part of the shaft from the outer portion, and the inner portion is smaller in diameter than the outer portion (Fig. 1, see how 27 has a wider circumference on the left side of the figure and a narrower one on the right side).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Goldowsky and Bahnen (US 6544020 B1).
	Regarding claim 10, Snider teaches a machine comprising: 
a motor (“An electric motor includes a rotor body having a longitudinal central axis”, [abstract]),   
a liquid lubrication system fluidly connected to the motor to lubricate the motor during operation of the motor (“The improved wicking element has an opening which positively contacts the rotor shaft at least one point, and is spaced from the shaft throughout substantially the remainder of the periphery to provide a wick which will improve oil flow to the rotor to improve lubrication of the shaft”, [abstract]), 
a bearing (Fig. 1, 37), and 
a shaft including a first part (Fig. 1, 27) and a second part (Fig. 1, 29), the first part having an inner surface defining an axial channel (“As generally indicated a 27, an oil return/rotor shaft securement member is contained in rotor core 23”, col. 3, 6-7), the second part having an appendix received in the axial channel (Fig. 1, 29 is received in left side opening of 27), 
the axial channel being hydraulically connected to the liquid lubrication system via the second part (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50), 
a helical feature (Fig. 1, 53) disposed between the first part and the second part to define a helical pump (see quote from col. 1 above) between the first part and the second part, 
the helical fin having a fin direction that is opposite to the rotation of the first part of the shaft (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50) (note that for the lubricant to move to the right and the grooves to be aimed left the machine must rotate in the opposite direction),
the bearing (Fig. 1, 37) being disposed radially between the appendix (Fig. 1, 29) and the inner surface of the first part (Fig. 1, 27) that defines the axial channel and axially adjacent to the helical feature (Fig. 1, 53), the helical feature including a helical fin defined by the first part of the shaft, 
Snider does not teach the first part being operatively connected to the motor for rotation by the motor about a rotation axis relative to the second part or wherein the appendix has a smooth cylindrical outer surface that faces the helical fin, with a gap being present between the helical fin and the smooth cylindrical outer surface.
Goldowsky teaches an electrical machine wherein the first part (Fig. 5, 18) is rotatable relative to the second part (Fig. 5, 28b) about the rotation axis (“Rotation of the shaft 18 causes eccentric movement of the journal 18a in the journal bearing 16a for developing a hydrodynamic film in a conventional manner”, col. 5, 61-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Snider so that the first shaft part was rotatable relative to the second shaft part as taught by Goldowsky. 
This would have the advantage of creating eccentric pressure on the journal bearing to better develop a layer of lubricating film around the shaft (“Eccentric rotation of the journal in the bearing develops a hydrodynamic pressure in the oil film which supports the loads carried by the shaft and allows low friction rotation thereof”, col. 1, 17-20).
Snider in view of Goldowsky still does not teach the helical fin having a fin direction that is opposite to the rotation of the first part of the shaft, and wherein the appendix has a smooth cylindrical outer surface that faces the helical fin, with a gap being present between the helical fin and the smooth cylindrical outer surface.
Bahnen teaches the helical fin having a fin direction that is opposite to the rotation of the first part of the shaft (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46) (the fin direction must be opposite to direction of rotation for fluid to flow towards 49), and wherein the appendix has a smooth cylindrical outer surface (Fig. 2, 6) that faces the helical fin, with a gap being present between the helical fin and the smooth cylindrical outer surface (Fig. 2, see gap between 54 and 6). 

    PNG
    media_image4.png
    493
    479
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor of Snider in view of Goldowsky so that there was a gap between the helical fin and shaft outer surface as taught by Bahnen. 
This would have the advantage of allowing a feature on the bushing to do the pumping action. Therefore, the machine would have all the advantages of the both the pump and the bushing in a compact form. 
Regarding claim 11, Snider in view of Goldowsky and Bahnen teaches the machine of claim 10. Snider further teaches wherein the liquid lubrication system is configured to move a liquid lubricant through the axial channel of the first part via a channel in the second part when the machine operates under a pressure sufficient to pass from the axial channel through the bearing toward the helical fin (“Upon rotation of the rotor, the oil grooves in the shaft pick up oil from the wick and move it along the length of the bearing to lubricate it. Upon the oil being discharged from the inner end of the bearing, it is slung outwardly by the centrifugal force of the rotating rotor shaft”, col. 1, 45-50) (note that the lubricant is then returned to oil reservoir 57 so that it can again move towards the helical fin). 
Regarding claim 12, Snider in view of Goldowsky and Bahnen teaches the machine of claim 11. Snider further teaches wherein the bearing is a journal bearing (“The rotor shaft is received in an opening in the boss and is journaled therein by a suitable journal bearing or the like to rotatably support the rotor on the motor housing”, col. 1, 38-41). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Goldowsky, Bahnen, and Chung (US 10859143 B2).
Regarding claim 15, Snider in view of Goldowsky and Bahnen teaches the machine of claim 10. 
Banhem does not teach wherein the second part of the shaft does not rotate about the rotation axis but is movable relative to the first part of the shaft along the rotation axis and/or about at least one axis angled relative to the rotation axis.
Chung teaches a linear screw device wherein the second part of the shaft (Fig. 2, 22) does not rotate about the rotation axis but is movable relative to the first part of the shaft (Fig. 2, 211) along the rotation axis and/or about at least one axis angled relative to the rotation axis (“When the rotor 211 is rotated by the driving force, the first helical protrusion 2151 of the spiral part 215 is rotated accordingly, and the second helical protrusion 2211 engaged with the first helical protrusion 2151 is driven to rotate, so that the spiral part 215 drives the screw shaft 22 moves forward or backward linearly in the direction of the axial of the rotor 211”, col. 4, 21-27) (i.e. the first shaft part 211 rotates and the helical portion 2211 is coupled to the second rotor part 22 which then moves axially along the rotation axis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Snider in view of Goldowsky and Bahnen so that the second part of the shaft was a linear motor as taught by Chung.
This would be an example of a simple substitution of one known element (a rotary shaft) for another known element (a linear shaft) with the predictable result of the motor actuating linear rather than rotary motion (see MPEP 2141(III)). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Goldowsky, Bahnen, Chung, and Xu.
Regarding claim 16, Snider in view of Goldowsky, Bahnen and Chung teaches the machine of claim 15. 
Snider does not teach wherein a filter screen is disposed in the second part to filter flow of the liquid lubricant through the channel in the second part.
Xu teaches a lubrication system where the lubricant passes through a filter screen (12) before reaching the axial channel (2) (“A filter (12) is fixed on the bottom surface of the push tanker (10)” (Xu, paragraph 6 under “The invention adopts the following technical scheme”, figure 3 below).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Snider in view of Goldowsky, Bahnen, and Chung by including a filter screen at the point where the lubricant is pumped into the axial channel. 
This configuration would help to filter out impurities in the lubricant and extend the operating life of the machine (“The filter 12 on the oil tanker filters out the impurities in the lubricating oil during the circulation and prolongs its life”, Xu, pg. 4, lines 24-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER S LEONE/Examiner, Art Unit 2834        

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834